Title: To George Washington from Benjamin Lincoln, 3 September 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     Philadelphia Sept. 3d 1782
                  
                  It has just been hinted to me, in a private way, that as Count Rochambeau expects soon to embark for Europe he would be glad to receive & carry with him the two peices of ordnance given him by Congress—If the peices are here and you will send what you wish should be engravened on them I will have it done here & the peices forwarded.  I have the honor to be My dr Genl with affection & esteem Yours
                  
                     B. Lincoln
                  
               